Citation Nr: 0527015	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  01-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an irregular 
heartbeat.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to an initial rating in excess of 10 percent 
for a skin disorder, variously diagnosed as pityriasis rosea 
and erythema annulare.

4.  Entitlement to a compensable rating for a status post 
right hand sprain.

5.  Entitlement to a compensable rating for a right knee 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in pertinent part, denied service 
connection for residuals of head trauma and an irregular 
heartbeat, granted service connection and noncompensable 
evaluations for right ankle, right hand, right knee and 
lumbar spine disabilities, and awarded service connection and 
a 10 percent disability evaluation for pityriasis rosea.  In 
December 2000, jurisdiction over the veteran's claims file 
was transferred to the VARO in Montgomery, Alabama, from 
which his case now originates.

In April 2001, the RO awarded a 10 percent rating for the 
veteran's service-connected back disability.  Subsequently, 
in his November 2001 substantive appeal, the veteran withdrew 
his appeal as to the matter of an increased rating for a 
lumbar spine disability.

In October 2003, the Board remanded the veteran's pending 
claims on appeal to the RO for further evidentiary 
development.

Finally, as noted above, the September 2000 rating decision 
granted service connection and a noncompensable evaluation 
for status post right ankle sprain.  The veteran perfected an 
appeal as to this matter and, in a March 2002 rating 
decision, the RO granted a 10 percent rating for the service-
connected right ankle disability.  Then, in a May 2002 signed 
statement, the veteran withdrew his appeal for an increased 
rating for a right ankle disability.  However, in a July 2002 
signed statement, the veteran said he still suffered from 
right ankle pain.  It is unclear whether, by this statement, 
the veteran wishes to raise a new claim for an increased 
rating for a right ankle disability.  The matter is thus 
referred to the RO for further clarification and appropriate 
consideration.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed cardiac disorder or any disability 
associated with irregular heartbeat related to his period of 
active military service.

2.  The objective and competent medical evidence of record 
preponderates a finding that the veteran has residuals of 
head trauma which were incurred during his period of active 
military service, and any currently diagnosed headaches are 
not shown to be related to military service.

3.  Considering of the doctrine of reasonable doubt, the 
objective and competent medical evidence of record reflects 
that his service-connected skin disorder, variously diagnosed 
as pityriasis rosea and erythema annulare, is manifested by 
complaints of constant itching, and the need to use topical 
steroids, although without exudation, extensive lesions, or 
marked disfigurement, or by involvement of 20 percent or more 
of the entire body or exposed areas; systemic therapy was not 
required for 6 weeks or more in the past 12-month period.

4.  The objective medical evidence of record preponderates 
against findings that the veteran's service-connected status 
post right hand strain is manifested by more than some 
minimal loss of motion of the right middle finger, with mild 
tenderness in that finger and the ring (4th) finger, and 
normal current X-ray findings. 

6.  The objective medical evidence of record preponderates 
against findings that the veteran's service-connected right 
knee strain is manifested by any indication of subluxation or 
lateral instability, a dislocated semilunar cartilage, 
ankylosis, limitation of leg flexion between 15 and 45 
degrees, or limitation of leg extension between 10 and 45 
degrees in the service-connected right knee; with recent 
examination findings revealing knee flexion ranging from 0 to 
140 degrees with pain at 130 degrees, and a normal gait.


CONCLUSIONS OF LAW

1.  A disability due to an irregular heart beat was not 
incurred in or aggravated by the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).

2.  Residuals of a head injury, including headaches, were not 
incurred in or aggravated during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).

3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for an initial 30 percent rating for a 
skin disorder, variously diagnosed as pityriasis rosea and 
erythema annulare, have been met.  38 U.S.C.A. § 1155, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.118, Diagnostic Code (DC) 7899- 7806 (2002), effective 
prior to August 30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806 (2004)), effective on and after August 30, 2002.

4.  The schedular criteria for an initial compensable 
evaluation for status post right hand sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5227 
(2001), effective prior to August 26, 2002; 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, DC 5227 (2004), effective August 26, 
2002.

5.  The schedular criteria for an initial compensable 
evaluation for a right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, DC 5257 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)). Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In October 2003 and April 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the appellant was advised, by virtue of 
a detailed October 2001 statement of the case (SOC) and March 
2002 and April 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.

The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.  
Moreover, in his October 2001 notice of disagreement, the 
veteran said "I would like to remind you of the 
implementation of the [VCAA] which requires VA by law to 
assist" in the development of claims.  Clearly, then, there 
can be no question that the veteran was aware of the VCAA and 
its affect on his claims.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding t	he merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Issues

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the interpretation 
by VA and the CAVC of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based upon that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

A.  Irregular Heartbeat

Service medical records show that June, October 1983, and 
February 1988 service examination reports are not referable 
to cardiovascular abnormalities.  The clinical records 
reflect that in December 1988, the veteran passed out during 
a basketball game, and reported that he had not eaten 
beforehand. 

In July 1990, the veteran was seen for complaints of 
dizziness, and said he briefly passed out.  The assessment 
was a need to rule out cardiomegaly.  In February 1992, he 
was hospitalized for treatment of syncope.  The hospital 
record reflects a history of one previous occurrence of 
syncope, 3 years earlier.  Laboratory tests were within 
normal limits.  An electrocardiogram (EKG) showed regular 
sinus rhythm, with suspicion of right ventricular 
hypertrophy.  

On an October 1993 report of medical history, the veteran 
checked "No" as to having palpitation or pounding heart, 
heart trouble, and high or low blood pressure.  A service 
examination report dated at the time indicates his 
cardiovascular system was normal.

In November 1997, results of an electrocardiogram were sinus 
bradycardia, probable early repolarization, moderate voltage 
criteria for left ventricular hypertrophy (or maybe normal 
variant), and nonspecific ST abnormality.  Results of a 
November 1997 echocardiogram were entirely normal, with 
normal wall motion, normal left ventricular wall thickness, 
and normal chamber sizes.  

On a report of medical history completed in November 1997, 
the veteran checked that he did not know whether he had heart 
trouble or high blood pressure, and checked "No" to having 
palpitation or pounding heart.  A November 1997 service 
examination report is not referable to any cardiovascular 
disorder.

On a report of medical history completed in May 2000, when he 
was examined in conjunction with his retirement from service, 
the veteran checked "No" to having heart trouble or 
palpitation or a pounding heart, and said he did not know if 
he had high or low blood pressure.  

During a May 2000 VA examination performed by a nurse 
practitioner, the veteran said that, starting in 
approximately 1982 or 1983, he felt his heart beat was 
irregular, and more pronounced with physical activity.  He 
passed out while at Fort McPherson, on a very warm day, and 
was told he was dehydrated.  Currently, he had a rare feeling 
of a pounding in his chest, with an irregularity to his heart 
rate that mostly occurred during physical training in warm 
weather.  He did not currently receive medical treatment.  
Upon examination, his blood pressure was 125/84 and his heart 
rate was 68.  The pertinent diagnosis was intermittent 
irregular heart beats, with metabolic equivalents greater 
than 10.

July 2001 VA medical records reflect an assessment of 
questionable arrhythmia with syncope.  Results of a 
cardiology consultation indicate a Holter monitor revealed 
some sinus tachycardia with no arrhythmia.  A thallium stress 
test revealed no cardiac ischemia and good perfusion, with an 
ejection fraction greater than 60 percent.  A trace of mitral 
regurgitation was noted.  There was no significant cardiac 
structural abnormality consistent with causing syncope or 
arrhythmia.  
 
A July 2002 VA medical record indicates that the veteran had 
exercise-induced syncope, with an episode when he was on a 
treadmill and passed out.  A full cardiac evaluation failed 
to show any underlying pathology.  Holter monitor revealed 
sinus tachycardia, but no arrhythmia.  A thallium stress test 
revealed no cardiac ischemia with an ejection fraction of 60 
percent.  The cardiologist was unsure of the cause of the 
veteran's problem.  Upon examination, exercise-induced 
syncope of unknown origin was diagnosed.  

In May 2004, the veteran underwent VA examination.  According 
to the examination report, the examiner reviewed the 
veteran's medical records.  It was noted that the veteran 
reported having an irregular heartbeat and said he passed out 
5 times on active duty, including once in 1983 or 1984 while 
standing at a gate as a military policeman.  He said he felt 
dizzy and slumped down, and subsequently had 4 attacks.  
Physical activity seemed to precipitate it.  He always felt 
tired and dizzy before he fell, and had 4 falls while in 
Germany.  He was taken to a clinic and observed for several 
hours.  The fifth time he fell, he was in Alabama, and 
subsequently had a treadmill test.  It was noted that he had 
a heart condition diagnosed as sinus tachycardia, with a 
trace of mitral regurgitation.  The veteran had an 
echocardiogram, most recently in 2002, with no problems since 
then.  

Further, when the veteran ran, he felt not quite well, but 
denied chest pain or palpitations.  During the last year, his 
heart condition had not affected his work as an investigator.  
He denied a history of hypertension, hyperlipidemia, strokes, 
heart attack, rheumatic fever, or family history of heart 
disease.  Results of a chest X-ray were normal.  The clinical 
impression was sinus tachycardia with history of blackouts 
likely due to vasovagal syncope.

VA records dated in February 2005 indicate that the veteran 
was seen and his history of syncopal episodes was noted, that 
the physician thought might have been orthostatic in nature.  
The veteran denied taking cardiac medication and did not 
require evaluation for any reason.  His physical examination 
was repeatedly normal.  The examiner opined that the 
veteran's near syncopal and some syncopal episodes were due 
to dehydration.  There was no documented rhythm abnormality 
or symptoms that suggest such.  

In April 2005, the veteran underwent a VA cardiology 
examination.  According to the examination report, the 
examining physician reviewed the veteran's medical records.  
It was noted that the veteran had episodes in 1992 and 1997 
in service, once with near syncope repeatedly in the setting 
of dehydration, and in 1997 a loss of consciousness the day 
prior.  Also in the setting of dehydration and physical 
activity.  The results of the 1997 EKG were noted and that 
the echocardiogram was entirely normal.  It was further noted 
that the only variant of normal was mild thickening of the 
mitral valve leaflets, with no mitral valve prolapse.  The 
findings of the February 2005 VA clinic visit were described.  
The VA examiner opined that the veteran's near syncopal and 
some syncopal episodes on most occasions occurred in the 
setting of dehydration.  The veteran's echocardiogram was 
normal.  He had no documented rhythm abnormality or symptoms 
that suggested it, according to the VA medical specialist.  
In May 2004, the VA examiner reported that the veteran's 
pulse was 64 and, in February 2005, his pulse was 52, with 
"clearly no evidence of tachycardia".  

In the VA examiner's opinion, the veteran did not have a 
diagnosed cardiovascular disorder.  He had a normal 
echocardiogram, and no sinus tachycardia on examinations.  He 
had not had recent syncopal episodes.  The VA examiner found 
no evidence in the records of a diagnosis of vasovagal 
sympathy.  There was some evidence which would suggest that 
the veteran had near syncope and syncope with dehydration, 
that would make sense in the setting of physical activity 
that was his history.  He was advised to be better hydrated 
to combat that condition when exposed to heat and physical 
activity.

The veteran has contended that service connection should be 
granted for an irregular heartbeat.  The record demonstrates 
that a cardiac disorder was not found in service or on 
separation from service.  Moreover, on VA examinations after 
his separation from service, there was no showing that the 
veteran had a cardiac disorder.  In fact, in April 2005, a VA 
examiner expressly stated that the veteran had no diagnosable 
cardiac disorder or evidence of tachycardia.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has an irregular heartbeat or a disability 
manifested by an irregular heartbeat.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has an irregular heart beat has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
irregular heartbeat represents only a symptom, and not an 
actual disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has a disability manifested by an irregular heartbeat 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

Currently, the veteran does not allege that he has heart 
disability or any other disability due to an irregular 
heartbeat.  If the veteran develops a disability that he 
believes is related to the irregular heartbeat, he is free to 
file a claim for service connection for such disability.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for an 
irregular heartbeat must be denied.

B.  Residuals of Head Trauma

The veteran asserts that he has residuals of head trauma 
incurred in service.

Service medical records reflect in that December 1988, the 
veteran fainted during a basketball game.  The emergency room 
record indicates that he said he had not eaten and did not 
want to be treated.  In July 1990, he was seen for complaints 
of dizziness and said he briefly passed out.  The assessment 
was a need to rule out cardiomegaly.  In February 1992 he was 
hospitalized and diagnosed with status post syncope with fall 
on the back of his head, and "commotio cerebri".  The 
hospital record reflects one prior occurrence of syncope, 3 
years earlier.  It was noted that the veteran had drunk 3 
liters of beer the previous night and had no food.  He 
started his training the next morning and collapsed during 
training, falling and hitting the back of his head.  Findings 
of a computerized tomography (CT) scan performed at the time 
were essentially normal.  On the report of medical history 
completed in May 2000, the veteran indicated that he did not 
know whether he had a medical history of a head injury.  He 
said that in 1992, he fell and bumped his head and was 
hospitalized for one day.  The 1993 and 1997 service 
examination reports are not referable to residuals of head 
trauma.

During the May 2000 VA examination, the veteran gave a 
history of head injury in 1992, with normal clinical 
findings, and currently complained of headaches that were 
relieved when he took Tylenol or aspirin.  The VA nurse 
practitioner's clinical impression was status post closed 
head injury, healed without sequelae.

The July 2001 VA medical record reflects the veteran's 
complaints of muscle tension headaches in the occipital 
region for the past five or six years, occurring weekly.  The 
diagnosis was chronic muscle tension and cephalgia.

The July 2002 medical record indicates that the veteran had 
chronic daily headaches for the previous 5 or 6 years that 
were the muscle-tension type with no real cause.  The 
assessment at that time included chronic muscle tension 
headaches.

The veteran underwent VA neurological examination in May 
2004.  The examination report reflects that the examiner 
reviewed the veteran's medical records.  According to the 
report, the veteran fell and hit his head in service.  After 
examination and evaluation, he was told everything was fine.  
He complained of sharp, throbbing headaches that began about 
two months later, and that occurred about twice a month. It 
was noted that in 2002, the veteran had another loss of 
consciousness and results of a CT scan at that time were 
reportedly normal.  

Upon clinical examination, mild tenderness over the neck 
muscle of the shoulders was noted.  The VA examiner diagnosed 
headaches, possibly tension type headaches.   The examiner 
said that mild tenderness over the neck was common with 
tension headaches.  The examiner found that the veteran's 
headaches were not typical of migraine or cluster headaches, 
and opined that these tension headaches were "less likely 
than not" secondary to the veteran's military service or 
head injury in service. 

The veteran has contended that service connection should be 
granted for residuals of head trauma.  The record 
demonstrates that no evidence of head trauma was found in 
service or on separation from service.  In fact, in 1992, 
results of a CT scan of the veteran's head were entirely 
normal.  Moreover, on VA examinations after his separation 
from service, there was no showing that the veteran had 
residuals of a head injury.  Furthermore, the veteran has 
submitted no evidence to show that he currently has residuals 
of a head trauma.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
residuals of head trauma has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

In support of his claim, the veteran may point to the May 
2000 VA examination report, in which a nurse practitioner 
diagnosed status post closed head injury that had healed 
without sequelae.  There is no clinical evidence of a closed 
head injury in the veteran's service medical records, as 
detailed above.  However, even assuming, for the purpose of 
this decision, that there was such an injury, the pertinent 
examination diagnosis was negative for sequelae associated 
with such an injury.  See Brammer, Rabideau, and Degmetich, 
supra.

Furthermore, although the evidence shows that the veteran 
currently has tension headaches, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  In fact, in May 
2004, a VA examiner expressly opined that the veteran's 
tension headaches were "less likely as not" secondary to 
military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. at 384; Espiritu v. Derwinski, 2 Vet. App. at 494.  See 
also Harvey v. Brown, 6 Vet. App. at 393-94.  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has residuals of head trauma related to service or any 
incident thereof.

We have considered the doctrine of reasonable doubt.  As 
noted above, when there is an approximate balance between 
evidence for and against a claim, reasonable doubt is 
resolved in favor of the claimant.  Here, however, there is a 
preponderance of evidence against the claim, and service 
connection for residuals of head trauma must be denied.

III.  Increased Ratings for Skin Disorder, Right Hand Sprain,
and Right Knee Strain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the September 2000 rating decision 
granted service connection and the currently assigned 10 
percent disability evaluation for the veteran's skin 
disability, and the noncompensable evaluations for his right 
hand and right knee disabilities.  In September 2001, the RO 
received the veteran's notice of disagreement with the 
disability evaluations awarded to his service-connected skin, 
right hand, and right knee disabilities.  The CAVC has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

A.  Initial Rating in Excess of 10 Percent for Skin Disorder

During the May 2000 VA examination, the veteran reported a 
rash on his back, chest and upper arms in service that was 
treated with a steroid cream, that helped, but did not 
eliminate the problem.  Currently, the veteran still had some 
of the rash on his chest, back and upper arms that took the 
form of crusted lesions treated with prescribed topical 
ointment.  Crusted lesions were observed on the veteran's 
upper arms, chest, and back.  The pertinent diagnosis was 
pityriasis rosea on the veteran's back, chest, and upper 
arms.

Service medical records, dated in May and June 2000, reflect 
the veteran's complaints of pituriosis rosea on his back, 
chest, hands, and shoulders.  Multiple papular rashes on his 
back chest, hands, and shoulders without inflammation were 
noted.  The veteran denied itching at that time.

In September 2000, the RO granted service connection for 
pityriasis rosea, evaluated as 10 percent disabling under DC 
7899-7806.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that the veteran's 
skin disability has been rated analogous to dermatitis or 
eczema.  

The July 2001 VA medical record reflects the veteran's 
complaint of constant itching on his back.  Erythematous 
plaque flaky lesions on the back consistent with pityriasis 
rosea were noted.

In an October 2001 signed statement, J.C.H., M.D., a 
dermatologist, said examination findings were consistent with 
pityriasis rosea.  It was noted that the duration of the 
veteran's lesions was atypical for the disease.  Results of a 
KOH (potassium hydroxide) examination ruled out tinea 
corporis or ringworm as a cause of the rash.  Topical 
ointment was recommended. 

November 2001 VA medical records reflect the veteran's 
complaints of constant itching on his back with lesions.  
Examination revealed erythematous plaques flaky lesions on 
the back consistent with pityriasis rosea.

A May 2002 VA medical record reflects scattered 
hyperpigmented maculopapular, 2 to 5 centimeter (cm.) oval 
lesions on the veteran's upper back and under the right 
nipple on the chest.  The assessment indicates he had 
pityriasis "rocea" that was refractory to numerous 
treatments.  

In a July 2002 signed statement, P.M., M.D., a dermatologist, 
noted the veteran's report of constant itching due to chronic 
rash, despite use of topical steroids.  Annular scaling 
macules with marked post-inflammatory hyperpigmentation on 
the chest and back were noted.  Dr. P.M. said the varying 
size of the macules and the trailing scale was most 
consistent with erythema annulare centrifugum or superficial 
gyrate erythema, a reactive erythema of unknown etiology.  
The veteran was markedly dermatographic on examination that 
accounted for his marked pruritus.  Results of a biopsy were 
consistent with erythema annulare centrifugum but pityriasis 
rosea was noted as histologically similar.  Dr. P.M. favored 
erythema annulare centrifugum.  Topical and oral medications 
were prescribed.

In a July 2002 written statement, the veteran said that his 
claimed disability (pityriasis rosea) was currently diagnosed 
as erythema annulare.

The July 2002 VA medical records reflect the veteran's report 
of chronic itching, with a flaky rash on his back that 
required chronic steroids to control his itching.  
Examination revealed annular scaling macules with marked 
postinflammatory hyperpigmentation on the back.  The 
diagnosis was erythema annular centrifugum.   

The veteran underwent VA dermatology examination in May 2004.  
The examination report indicates that he reported having a 
pruritic rash in service that was composed of numerous ova, 
pruritic plaques that covered his back, abdomen and legs.  
That rash resolved but he continued to have new oval pruritic 
plaques that occurred weekly and usually had two or three 
active lesions.  He chiefly complained about itching.  He 
currently used Elacon cream, which worked well for the 
lesions, but he continued to get new ones.  On examination, 
the veteran had a few oval, approximately 2 cm. 
hyperpigmented patches on his trunk and thighs.  There was 
one approximately 3 cm. reddish-brown plaque with slight 
scale on his left flank.  The total body surface area covered 
by these lesions was less than 10 percent.  The diagnosis 
was: physical exam consistent with pityriasis rosea and post-
inflammatory hyperpigmentation.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the April 2005 SSOC, the RO considered the veteran's claim 
under the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action, and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


Under the old regulations, effective prior to August 30, 
2002, eczema was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813, 7819 (2002), as effective prior 
to August 30, 2002.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended.  Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 
10 percent rating is assigned for dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806, 
effective August 30, 2002.  A 30 percent rating is assigned 
for dermatitis or eczema covering 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability under Diagnostic Code 7806 
for ratings of dermatitis.

Giving the veteran the benefit of the doubt, and upon review 
of the objective medical evidence of record, the Board is of 
the opinion that the evidence is at least in equipoise as to 
whether an initial evaluation of 30 percent is warranted for 
the veteran's service-connected skin disability, under the 
old rating criteria, effective prior to August 30, 2002, 
based upon his documented and repeated complaints of constant 
itching associated with the service-connected skin 
disability.  38 C.F.R. § 4.118, DC 7806, effective prior to 
August 30, 2002.

Considering the old rating criteria, the Board notes that 
while the medical evidence does not show that the service-
connected skin disorder was manifested by exudation or 
extensive lesions, or marked disfigurement, chronic and 
constant itching was repeatedly documented.  On VA 
examination in May 2000, crusted lesions were noted on the 
veteran's back, chest and upper arms, that he treated with 
steroid cream a.  The May and June 2000 service medical 
records indicate that the veteran denied itching associated 
with his rash.  However, when seen in the VA clinic in July 
2001, the veteran reported constant itching on his back and, 
the May 2002 VA medical record reflects that the veteran's 
rash was refractory to numerous treatments.  Significantly, 
in July 2002, Dr. M., a dermatologist, noted the veteran's 
report of constant itching due to chronic rash, despite use 
of prescribed topical steroids.  The July 2002 VA medical 
records also reflect complaints of chronic itching.  On VA 
examination in May 2004, it was noted that the veteran was 
diagnosed with pityriasis and had a negative KOH exam for 
fungus.  He reported usually having two or three active 
lesions and chiefly complained of itching.  The veteran 
reported currently using Elacon cream that he applied to the 
affected areas and which worked well for the lesions, but new 
lesions continued to appear.  On examination, there were a 
few oval, hyperpigmented patches, approximately 
2 centimeters, on the veteran's trunk and thigh.  On his left 
flank, there was one approximately 3 cm. reddish-brown plaque 
with slight scale.  The VA examiner said that the total body 
surface covered by these lesions was less than 10 percent.  
The diagnosis at that time was pityriasis rosea and post-
inflammatory hyperpigmentation.  

Therefore, in resolving reasonable doubt in the veteran's 
favor, the Board is of the opinion that an initial 30 percent 
rating for his service-connected skin disability is 
warranted, under the "old" DC 7806 criteria, effective 
prior to August 30, 2002.  However, a rating in excess of 
that 30 percent level is not warranted under the criteria in 
effect prior to August 30, 2002, as the competent medical 
evidence is devoid of documented evidence that the service-
connected skin disability is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptional 
repugnant.  38 C.F.R. § 4.118, DC 7806 (2002), effective 
prior to August 30, 2002.

Further, considering the claim under the new criteria for DC 
7806, effective from August 30, 2002, the medical evidence 
does not show that the service-connected skin disorder is 
manifested by involvement of at least 20 percent of the 
entire body or at least 20 percent of the exposed areas.  In 
addition, the veteran is not shown to have received systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more.  Therefore, 
a rating in excess of 10 percent under the new, revised DC 
7806 criteria is not warranted.  

Accordingly, an initial rating of 30 percent is warranted for 
the veteran's service connected skin disability.  The benefit 
of the doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. § 5107(b) (old and new version).

B.  Initial Compensable Evaluations for Right Hand Sprain
and Right Knee Strain

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

1.  Right Hand Sprain

During the May 2000 VA examination conducted by the nurse 
practitioner, the veteran reported injuring his right hand in 
1981 and in 1983.  He complained of pain in the third digit 
of the right hand, when it was exposed to cold or with 
weather changes and received no medical treatment for it.  He 
was right handed.  His hand grip was 5/5 (essentially 
normal).  The pertinent diagnosis was status post right hand 
sprain, with a need to rule out degenerative joint disease.  


The September 2000 rating decision indicates that X-rays of 
the veteran's right hand showed mild degenerative joint 
disease of the right hand that involved the second and third 
DIP (distal interphalangeal) joints.  However, the X-ray 
report is not associated with the claims file.

In September 2000, the veteran's right hand disability was 
characterized by the RO as degenerative changes of the 2nd 
and 3rd digit of the right hand, and awarded a noncompensable 
disability evaluation under Diagnostic Codes 5227-5010, rated 
as analogous to traumatic arthritis.  In March 2002, the RO 
characterized the veteran's disability as status post right 
hand sprain, and evaluated it under DC 5227.  

July 2002 VA medical records reflect the veteran's complaints 
of right hand pain, with findings of some minimal swelling of 
the right middle finger with full range of motion.  The 
assessment was early osteoarthritis in the right middle 
finger.

The May 2004 VA examination report reflects findings of some 
limitation of movement in the right middle finger at the 
proximal metacarpophalangeal joint, with a flexion deformity 
of 10 degree; flexion was from 10 to 60 degrees and extension 
was limited by 10 degrees with mild tenderness over the 
joint, but no erythema.  There was mild tenderness noted over 
the proximal interphalangeal joint of the right ring finger 
(4th finger).  Movements of other fingers were within 
functional range.  The diagnosis was degenerative joint 
disease and flexion deformity of the right middle finger at 
the proximal interphalangeal joint.  X-rays of the right 
middle finger were reported as normal.

The veteran's service-connected right hand sprain is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004).  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating impairment of a 
single finger. See 67 Fed. Reg. 48,784-48,787 (July 26, 2002) 
(effective August 26, 2002).

Under the old criteria, effective prior to August 26, 2002, a 
noncompensable disability rating was assigned for ankylosis 
of any finger other than the thumb, index finger, or middle 
finger.  38 C.F.R. § 4.71a, DC 5227 (2002).  A noncompensable 
disability rating was the only schedular rating available for 
this disorder.  However, the rating schedule further 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156. In 
order to classify the severity of ankylosis and limitation of 
motion of the finger, it was necessary to evaluate whether 
motion was possible to within two inches (5.1 centimeters) of 
the median transverse fold of the palm.  See 38 C.F.R. § 4.71 
and 4.71a, Multiple Fingers: Favorable Ankylosis (2002).  If 
the claimant was able to do so, the rating will be for 
favorable ankylosis, otherwise unfavorable.  Extremely 
unfavorable ankylosis existed where there was ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints with either joint in extension or in extreme flexion.  
38 C.F.R. § 4.71a (2002).  Ratings of 20 and 10 percent were 
available for amputation of the little finger depending on 
whether there is metacarpal resection.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (2002).

Under the current rating criteria, effective August 26, 2002, 
a noncompensable evaluation for ankylosis of the little 
finger is warranted, whether it is favorable or unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227, as amended by 67 
Fed. Reg. 48,784-87 (July 26, 2002), effective August 26, 
2002. Again, a noncompensable rating is the only schedular 
rating available for this disorder.  The Rating Schedule 
indicates that VA can also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of 0 to 
90 degrees of flexion, the proximal interphalangeal joint has 
a range of 0 to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of 0 to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Table, Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand.  Id.

The current rating criteria, effective August 26, 2002, also 
provide evaluations for limitation of motion of the fingers.  
A noncompensable evaluation is assigned for any limitation of 
motion of the ring or little finger of either hand.  38 
C.F.R. § 4.71a, DC 5230 (2004).  the new rating criteria also 
provide evaluations for limitation of motion of fingers.  For 
the long finger, a maximum 10 percent evaluation is provided 
for limitation of motion, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, DC 5229 (2004).  A maximum 
noncompensable rating is provided for limitation of motion of 
the ring finger.  Id.  A maximum 10 percent rating is 
provided for favorable ankylosis of the long and ring finger 
under DC 5223.  38 C.F.R. § 4.71a, DC 5223 (2004).

In applying the law to the facts, the record does not 
demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
right hand sprain, under either the old or new provisions of 
Diagnostic Code 5227 or the new DCs 5229 or 5230.  There is 
no evidence showing that the veteran has ankylosis of the 
middle or ring (3rd or 4th) fingers, either favorable or 
unfavorable or extremely unfavorable.  Indeed, upon VA 
evaluation in May 2004, the veteran had extension and flexion 
deformity in the right middle finger only limited by 10 
degrees.  Movements of the other fingers of the right hand 
were within functional range.  Mild tenderness in the right 
middle and ring fingers was noted.  However, there is no 
clinical evidence of any clinically identified impairment, to 
include limitation of motion or any evidence of bone loss or 
deformity sufficient to consider rating the disability as an 
amputated finger.  Moreover, while the diagnosis in 2004 was 
degenerative joint disease and flexion deformity of the right 
middle finger at the proximal interphalangeal joint, x-rays 
of the middle finger were reported as normal.

In light of the above findings, that show no ankylosis or any 
more than what can be described as minimal limitation of 
motion, the Board concludes that the disability picture does 
not support entitlement to an initial compensable evaluation 
for the veteran's service-connected right hand sprain.  As 
noted above, the old and revised rating criteria provide no 
basis to award a compensable evaluation in the absence of 
extremely unfavorable ankylosis.

The veteran has reported mild tenderness in his right middle 
and ring finger.  The Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40 and 
4.45 (2004) is warranted in order to compensate a veteran for 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  See 
DeLuca v. Brown, supra.

In this case, however, a noncompensable rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5230.  In light of the CAVC's holding in Johnston v. Brown, 
10 Vet. App. at 85, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.

Based upon the medical findings noted on the May 2000 and May 
2004 VA examinations, it appears the veteran has no 
clinically identified impairment of his service-connected 
right hand sprain, including his right middle and ring 
fingers. Moreover, there is no other evidence, in the form of 
more recent treatment records or even the veteran's own 
statements that suggest that any current pathology related to 
the right hand disability exists other than the complaints of 
mild tenderness and minimal middle finger limited motion, 
which, as noted above, is noncompensable.  Consequently, a 
compensable disability evaluation is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2002). or Diagnostic 
Codes 5227, 5230 (2004).  Even with had some limitation of 
motion is his ring or middle finger, under the new criteria 
limitation of motion of the middle or ring finger is rated as 
noncompensably disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2004).

Accordingly, the veteran's claim for an initial compensable 
rating for his service-connected right hand sprain is denied.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b) (old and new version).

2.  Right Knee Strain

During the May 2000 VA examination, the veteran gave a 
history of right knee injury in service.  He denied current 
right knee pain, and said he had full range of knee motion 
and did not currently receive medical treatment for his knee.  
On examination, right knee range of motion was from 0 to 140 
degrees, with no laxity.  The veteran was able to squat and 
rise without difficulty and his gait was upright and steady.  
The VA nurse practitioner diagnosed status post right knee 
strain, with a need to rule out degenerative joint disease.  

The September 2000 rating decision indicates that x-rays 
showed mild degenerative joint disease of the right knee 
involving the medial joint compartment.  However, these 
records are not associated with the claims file.

In September 2000, the RO awarded service connection and a 
noncompensable disability evaluation for the veteran's 
degenerative changes of the right knee under DC 5257.  In 
March 2002, the RO recharacertized the disability as right 
knee strain.

In July 2001, the VA medical records indicate that the 
veteran complained of right ankle pain.  Examination revealed 
a negative anterior and posterior draw with intact ligaments 
and some mild crepitance and no gross deformity or swelling.

The July 2002 VA medical records reflect the veteran's 
complaint of right knee pain.  Examination revealed intact 
ligaments with negative McMurray sign and negative anterior 
and posterior drawer signs.  There was minimal swelling with 
some mild crepitus.  Early osteoarthritis in the right knee 
was diagnosed.

When examined by VA in May 2004, the veteran said he had 
right knee pain when he ran.  He took pain medications.  On 
examination, he appeared comfortable and could walk 
independently.  His right knee revealed normal shape, with a 
small scar on the right patella.  There was no swelling.  
Flexion was from 0 to 140 degrees with spasm at 130 degrees, 
although the veteran could continue full flexion.  Extension 
was from 140 to 0 degrees, with no instability.  The 
diagnosis was arthralgia of the right knee.  X-rays of the 
right knee showed no significant marginal osteophytes.  The 
joint space was preserved and the soft tissues were 
unremarkable.  The VA examiner said the x-ray was normal.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  38 C.F.R. § 4.71a, DC 5257.  Under this criterion, a 
10 percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  
Id.  A 20 percent rating contemplates moderate impairment due 
to recurrent subluxation or lateral instability, and a 
maximum 30 percent rating is warranted for severe impairment 
of the knee.  Id. Here, the record contains no objective or 
subjective indication of instability or subluxation.  In 
fact, in at the 2004 VA examination, the VA examiner reported 
no knee instability.  Thus, a compensable rating is not 
warranted for veteran's service-connected right knee under DC 
5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, while in May 2000, x-rays were 
reported to show mild degenerative joint disease of the right 
knee involving the medial joint compartment, the more current 
x-ray findings from 2004 do not show that arthritis was 
diagnosed in the veteran's service-connected right knee.  In 
fact, the 2004 VA examiner described the veteran's right knee 
X-ray as normal.  Nor is there clinical evidence of knee 
instability.  Thus, a separate 10 percent rating is not 
warranted for  the veteran's service-connected right knee 
disorder.

Further, under Diagnostic Code 5260, limitation of flexion of 
the leg to 30 degrees is rated as 20 percent disabling; to 45 
degrees is rated as 10 percent disabling; and to 60 degrees 
is rated as 0 percent disabling.  38 C.F.R. § 4.71a, DC 5260 
(2004).

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling.  38 C.F.R. § 4.71a, DC 
5261 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2004).

The Board thus concludes that a compensable rating for the 
veteran's service-connected right knee sprain is not 
warranted.  Repeated VA medical examinations do not show that 
the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a compensable 
rating.  For example, in May 2000, the VA examiner reported 
right knee range of motion from 0 to 140 degrees, with no 
laxity.  At the most recent VA examination in May 2004, the 
examiner reported that the right knee was normal in shape 
with no swelling.  A small right patella scar was noted.  
Right knee range of motion was from 0 to 140 degrees and the 
knee was stable.  On flexion, spasm was noted at 130 degrees, 
but the veteran was able to continue to full flexion.  
Arthralgia of the right knee was diagnosed.  X-rays of the 
right knee showed normal findings.  These findings do not 
warrant a compensable rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, DCs 5260, 5261.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, DC 5258 (2004).  In this case there is absolutely no 
objective medical evidence of record of a dislocated 
semilunar cartilage or ankylosis of the right knee. Thus, a 
compensable evaluation is not warranted for the right knee 
under Diagnostic Codes 5256, 5258.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In that regard, it 
is noted that the veteran contends that he experiences right 
knee pain with difficulty running.  The objective evidence of 
record does note that during the May 2004 VA examination, the 
veteran described knee pain when he ran, that he rated as a 7 
or 8 on a scale of 1 to 10 for pain, and took pain 
medications., but does not support a finding that he is 
unable to walk.  In fact, it was repeatedly noted he walked 
independently and had a normal gait.

The Board acknowledges these complaints and symptoms, but 
there is currently no medical evidence of deficits in motor 
strength, muscle atrophy, and the like in either of the 
service-connected knees.  After carefully reviewing the 
pertinent evidence of record, the Board finds that the 
criteria for compensable rating for a right knee disability 
have not been met.  Even with consideration of the veteran's 
complaints of pain, limitation of motion, and stiffness, a 
compensable rating is not warranted by the objective medical 
evidence of record.  See Johnston v. Brown, supra..  There is 
no credible evidence that additional factors such as flare-
ups restrict motion to such an extent that the criteria for a 
compensable rating would be justified for the service-
connected right knee.

The objective medical evidence of record preponderates 
against a finding that n initial compensable rating for the 
veteran's right knee strain is warranted. Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (old 
and new version).

C.  Summary as to Right Hand and Knee Disabilities

Furthermore, there has been no evidence submitted to show 
that the service-connected right knee and hand disabilities, 
alone, have caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In fact, 
in May 2004 the veteran told the VA examiner that he worked 
as an investigator.  In the absence of such factors, the 
Board is not required to further discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
skin, right hand, or right knee disability, as the CAVC 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection have the disabilities 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


ORDER

Service connection for an irregular heartbeat is denied.

Service connection for residuals of head trauma is denied.

An initial rating of 30 percent for a skin disorder, 
variously diagnosed as pityriasis rosea and erythema 
annulare, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial compensable rating for status post right hand 
sprain is denied.

An initial compensable rating for a right knee strain is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


